UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07742 Exact name of registrant as specified in charter: Voyageur Mutual Funds Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Minnesota High-Yield Municipal Bond Fund November 30, 2010 Principal Amount Value Municipal Bonds – 98.60% Corporate-Backed Revenue Bonds – 4.20% Cloquet Pollution Control Revenue Refunding (Potlatch Project) 5.90% 10/1/26 $ $ Laurentian Energy Authority I Cogeneration Revenue Series A 5.00% 12/1/21 Puerto Rico Port Authority Revenue Special Facilities (American Airlines) Series A 6.25% 6/1/26 (AMT) Sartell Environmental Improvement Revenue Refunding (International Paper) Series A 5.20% 6/1/27 Education Revenue Bonds – 8.48% Baytown Township Lease Revenue (St. Croix Preparatory Academy) Series A 7.00% 8/1/38 Duluth Housing & Redevelopment Authority Lease Revenue (Public Schools Academy) Series A 5.875% 11/1/40 Minnesota Higher Education Facilities Authority Revenue (Augsburg College) Series 6-C 5.00% 5/1/23 Series 6-J1 5.00% 5/1/36 (Bethel University) Series 6-R 5.50% 5/1/37 (Macalester College) Series 6-P 4.25% 3/1/32 (St. John's University) Series 6-U 4.75% 10/1/33 (St. Olaf) Series 6-O 4.50% 10/1/32 5.00% 10/1/22 (State Scholastic College) Series H 5.125% 12/1/40 (University of St. Thomas) Series 6-I 5.00% 4/1/23 Series 7-A 5.00% 10/1/39 University of Minnesota Series A 5.125% 4/1/34 Electric Revenue Bonds – 7.05% Chaska Electric Revenue Refunding (Generating Facilities) Series A 5.25% 10/1/25 Minnesota Municipal Power Agency Electric Revenue Series A 5.00% 10/1/34 Northern Municipal Power Agency Electric System Revenue Refunding Series A 5.00% 1/1/16 (ASSURED GTY) 5.00% 1/1/18 (ASSURED GTY) Puerto Rico Electric Power Authority Revenue Series XX 5.25% 7/1/40 Southern Minnesota Municipal Power Agency Supply System Revenue Series A 5.25% 1/1/16 (AMBAC) Western Minnesota Municipal Power Agency Supply Revenue Series A 5.00% 1/1/30 (NATL-RE) Healthcare Revenue Bonds – 33.92% Aitkin Health Care Facilities Revenue Refunding (Riverwood Health Care Center) 5.50% 2/1/24 Anoka County Housing & Redevelopment Authority Revenue Series A 6.875% 5/1/40 Apple Valley Economic Development Authority Health Care Revenue (Augustanna Home St. Paul Project) Series A 5.80% 1/1/30 Bemidji Health Care Facilities First Mortgage Revenue (North Country Health Services) 5.00% 9/1/31 (RADIAN) Refunding 5.00% 9/1/20 Breckenridge Catholic Health Initiatives Series A 5.00% 5/1/30 Detroit Lakes Housing & Health Facilities Revenue Refunding (Mankato Lutheran Homes) Series D 5.50% 8/1/21 Glencoe Health Care Facilities Revenue (Glencoe Regional Health Services Project) 5.00% 4/1/20 5.00% 4/1/31 Mahtomedi Senior Housing Revenue Refunding (St. Andrews Village Project) 5.75% 12/1/40 Maple Grove Health Care Facilities Revenue (North Memorial Health Care) 5.00% 9/1/35 Maple Grove Health Care System Revenue (Maple Grove Hospital) 5.25% 5/1/28 5.25% 5/1/37 Minneapolis Health Care System Revenue (Fairview Health Services) Series A 6.625% 11/15/28 Series B 6.50% 11/15/38 (ASSURED GTY) Series D 5.00% 11/15/34 (AMBAC) Minneapolis-St. Paul Housing & Redevelopment Authority (Health Partners Obligation Group Project) 6.00% 12/1/17 Minnesota Agricultural & Economic Development Board Revenue (Benedictine Health Systems) 5.75% 2/1/29 Moorhead Economic Development Authority Multifamily Housing Revenue Refunding (Eventide Project) Series A 5.15% 6/1/29 Northfield Hospital Revenue 5.375% 11/1/31 Oak Park Heights Housing Revenue (Oakgreen Commons Project) 7.00% 8/1/45 Owatonna Senior Housing Revenue (Senior Living Project) Series A 5.80% 10/1/29 6.00% 4/1/41 Rochester Health Care & Housing Revenue (Samaritan Bethany) Refunding Series A 6.875% 12/1/29 7.375% 12/1/41 Sartell Health Care Facilities Revenue (Country Manor Campus) Series A 6.25% 9/1/36 Shakopee Health Care Facilities Revenue (St. Francis Regional Medical Center) 5.25% 9/1/34 St. Cloud Health Care Revenue (Centracare Health System Project) 5.50% 5/1/39 (ASSURED GTY) Series A 5.125% 5/1/30 St. Louis Park Health Care Facilities Revenue Refunding (Park Nicollet Health Services) 5.75% 7/1/39 Series C 5.50% 7/1/23 St. Paul Housing & Redevelopment Authority Health Care Facilities Revenue (Health Partners Obligation Group Project) 5.25% 5/15/36 (Senior Carondelet Village Project) Series A 6.00% 8/1/42 St. Paul Housing & Redevelopment Authority Health Care Revenue (Allina Health System) Series A 5.00% 11/15/18 (NATL-RE) St. Paul Housing & Redevelopment Authority Hospital Revenue (Health East Project) 6.00% 11/15/25 6.00% 11/15/30 Series A 5.70% 11/1/15 Series B 5.85% 11/1/17 St. Paul Housing & Redevelopment Authority Multifamily Housing Revenue Refunding (Marion Center Project) Series A 5.375% 5/1/43 Stillwater Health Care Revenue (Health System Obligation Group) 5.00% 6/1/25 5.00% 6/1/35 @Twin Valley Congregate Housing Revenue (Living Options Project) 5.95% 11/1/28 Winona Health Care Facilities Revenue Refunding (Winona Health Obligation Group) 5.15% 7/1/31 Housing Revenue Bonds – 11.14% Chanhassen Multifamily Housing Revenue Refunding (Heritage Park Apartments Project) 6.20% 7/1/30 (FHA) (HUD) (AMT) Chaska Multifamily Housing Revenue (West Suburban Housing Partners Project) 5.875% 3/1/31 (AMT) Minneapolis Multifamily Housing Revenue (Grant Street Apartments Project) Refunding Series A 7.25% 11/1/29 (Olson Townhomes Project) 6.00% 12/1/19 (AMT) (Trinity Apartments) Refunding Series A 6.75% 5/1/21 (HUD) Minneapolis-St. Paul Housing Finance Board Single Family Mortgage (City Living Project) Series A-2 5.00% 12/1/38 (GNMA) (FNMA) (AMT) Minnesota Housing Finance Agency (Rental Housing) Series A 4.875% 8/1/24 (AMT) Series A-1 5.00% 8/1/40 (AMT) (Residential Housing) Series G 5.00% 7/1/36 (AMT) Series I 4.85% 7/1/38 (AMT) Series L 5.10% 7/1/38 (AMT) Series M 4.875% 7/1/37 (AMT) (Single Family Mortgage) Series E 6.25% 1/1/23 (AMT) St. Paul Housing & Redevelopment Authority Multifamily Housing Revenue (Shelby Grotto Housing Project) 5.50% 9/20/44 (GNMA) (FHA) (AMT) Stillwater Multifamily Housing Revenue (Orleans Homes Project) 5.50% 2/1/42 (AMT) @Washington County Housing & Redevelopment Authority Revenue Refunding (Briar Pond Project) Series B 7.125% 8/20/34 Lease Revenue Bonds – 2.71% Hibbing Economic Development Authority Revenue (Public Project - Hibbing Lease Obligation) 6.40% 2/1/12 St. Paul Port Authority Lease Revenue (Robert Street Office Building Project) Series 3-11 5.00% 12/1/27 University of Minnesota Special Purpose Revenue (State Supported Stadium Debt) 5.00% 8/1/29 Local General Obligation Bonds – 11.10% Chaska Independent School District #112 Series A 4.50% 2/1/28 (NATL-RE) Farmington Independent School District #192 Series B 5.00% 2/1/27 (AGM) Foley Independent School District #51 (School Building) Refunding Series A 5.00% 2/1/21 Hopkins Independent School District #270 Facilities 5.00% 2/1/26 (NATL-RE) Lakeville Independent School District #194 Series A 4.75% 2/1/22 (AGM) Metropolitan Council Minneapolis-St. Paul Metropolitan Area Waste Water Treatment Series B 5.00% 12/1/21 Series C 5.00% 3/1/28 Minneapolis Various Purposes 4.00% 12/1/23 Moorhead Improvement Series B 5.00% 2/1/33 (NATL-RE) Perham Disposal System 6.00% 5/1/22 (AMT) South Washington County Independent School District #833 Series A 4.75% 2/1/27 Todd Morrison Cass & Wadena Counties United Hospital District (Health Care Facilities-Lakewood) 5.00% 12/1/21 5.125% 12/1/24 5.25% 12/1/26 White Bear Lake Independent School District #624 (Formerly Joint Independent Consolidated Ramsey County School District #39 & Washington & Anoka Counties School District #103) Series B 4.75% 2/1/22 §Pre-Refunded/ Escrowed to Maturity Bonds – 7.86% Andover Economic Development Authority Public Facilities Lease Revenue (Andover Community Center) 5.20% 2/1/34-14 Duluth Economic Development Authority Health Care Facilities Revenue (Benedictine Health System - St. Mary's Hospital) 5.25% 2/15/28-14 5.25% 2/15/33-14 Minneapolis Community Development Agency Supported Development Revenue (Limited Tax Common Bond Fund) Series G-3 5.45% 12/1/31-11 Minneapolis Health Care System Revenue (Allina Health Systems) Series A 5.75% 11/15/32-12 (Fairview Health Services) Series A 5.625% 5/15/32-12 Minnesota State 5.00% 8/1/21-13 (AGM) St. Louis Park Health Care Facilities Revenue (Park Nicollet Health Services) Series B 5.25% 7/1/30-14 Special Tax Revenue Bonds – 7.52% Hennepin County Sales Tax Revenue (First Lien - Ball Park Project) Series B 5.00% 12/15/24 (Second Lien - Ballpark Project) Series B 5.00% 12/15/20 5.00% 12/15/24 Minneapolis Supported Development Revenue (Limited Tax Common Bond Fund) Series 2A 5.00% 6/1/28 (AMT) Minneapolis Tax Increment Revenue @(Ivy Tower Project) 5.70% 2/1/29 (St. Anthony Falls Project) 5.65% 2/1/27 Minnesota 911 Revenue (Public Safety Radio Commission System Project) 5.00% 6/1/24 (ASSURED GTY) Puerto Rico Commonwealth Infrastructure Financing Authority Special Tax Revenue Series B 5.00% 7/1/46 Puerto Rico Sales Tax Financing Sales Tax Revenue First Subordinate Series A 5.75% 8/1/37 St. Paul Port Authority (Brownsfields Redevelopment Tax) Series 2 5.00% 3/1/37 Virgin Islands Public Finance Authority Revenue (Senior Lien Matching Fund Loan Note) Series A 5.25% 10/1/24 State General Obligation Bond – 0.71% Puerto Rico Commonwealth Public Improvement Refunding Series C 6.00% 7/1/39 Transportation Revenue Bond – 1.36% Minneapolis - St. Paul Metropolitan Airports Commission Revenue Series A 5.00% 1/1/28 (NATL-RE) Water & Sewer Revenue Bonds – 2.55% Minnesota Public Facilities Authority Clean Water Revenue Series B 5.00% 3/1/18 St. Paul Sewer Revenue Series D 5.00% 12/1/19 Total Municipal Bonds (cost $145,112,557) Number of Shares Short-Term Investment – 0.14% Money Market Instrument – 0.14% Federated Minnesota Municipal Cash Trust Total Short-Term Investment (cost $211,242) Total Value of Securities – 98.74% (cost $145,323,799) Receivables and Other Assets Net of Liabilities (See Notes) – 1.26% Net Assets Applicable to 14,329,596 Shares Outstanding – 100.00% §Pre-Refunded bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in "Notes." @Illiquid security. At November 30, 2010, the aggregate amount of illiquid securities was $2,942,935, which represented 1.99% of the Fund's net assets. See Note 3 in "Notes." Summary of Abbreviations: AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by the AMBAC Assurance Corporation AMT – Subject to Alternative Minimum Tax ASSURED GTY – Insured by the Assured Guaranty Corporation FHA – Insured by the Federal Housing Administration FNMA – Federal National Mortgage Association Collateral GNMA – Government National Mortgage Association Collateral HUD – Housing and Urban Development Section 8 NATL-RE – Insured by the National Public Finance Guarantee Corporation RADIAN – Insured by Radian Asset Assurance Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Voyageur Mutual Funds - Delaware Minnesota High-Yield Municipal Bond Fund (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Open-end investment companies are valued at their published net asset value. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Trustees (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund's tax returns to determine whether the tax positions are "more-likely-than-not" of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (August 31, 2007 – August 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Class Accounting – Investment income and common expenses are allocated to the various classes of the Fund on the basis of "settled shares" of each class in relation to the net assets of the Fund. Realized and unrealized gain (loss) on investments is allocated to the various classes of the Fund on the basis of daily net assets of each class. Distribution expenses relating to a specific class are charged directly to that class. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are generally allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares dividends daily from net investment income and pays such dividends monthly and declares and pays distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments At November 30, 2010, the cost of investments for federal income tax purposes has been estimated since final tax characteristics cannot be determined until fiscal year end. At November 30, 2010, the cost of investments and unrealized appreciation (depreciation) for the Fund were as follows: Cost of investments $ Aggregate unrealized appreciation $ Aggregate unrealized depreciation Net unrealized appreciation $ For federal income tax purposes, at August 31, 2010, capital loss carryforwards of $4,326,723 may be carried forward and applied against future capital gains. Capital loss carryforwards will expire as follows: $243,334 expires in 2011, $684,248 expires in 2012, $96,079 expires in 2015, $198,826 expires in 2016, $129,724 expires in 2017, and $2,974,512 expires in 2018. U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three level hierarchy of inputs is summarized below. Level 1 - inputs are quoted prices in active markets for identical investments (e.g., equity securities, open-end investment companies, futures contracts, options contracts) Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs) (e.g., debt securities, government securities, swap contracts, foreign currency exchange contracts, foreign securities utilizing international fair value pricing)
